Exhibit Highlands Bankshares, Inc. (OTCBB: HBSI) Announces Results of Operations for Highlands Bankshares, Inc. (OTCBB: HBSI) announces its results of operations for the year ended December 31, 2008. Highlands Bankshares’ 2008 operations produced annual net income of $4,970,000. This compares to income of $4,653,000 for the year ended December 31, 2007, an increase of 6.81%. Income for 2008 was $3.59 per weighted average share of common stock outstanding (EPS), compared to an EPS of $3.24 for the year ended December 31, 2007. Assets at
